



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reesor, 2019 ONCA 901

DATE: 20191115

DOCKET: C66904

Hoy A.C.J.O., Doherty and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan Reesor

Applicant (Appellant)

Paul Calarco, for the applicant (appellant)

Natalya Odorico, for the respondent

Heard and released orally: November 12, 2019

On appeal from the sentence
    imposed by Justice Joseph F. Kenkel of the Ontario Court of Justice on November
    9, 2018

REASONS FOR DECISION

[1]

The appellant was convicted after a trial of a number
    of firearm and other offences. The trial judge determined that a total sentence
    of 84 months should be imposed. He gave the appellant 14 months credit for his
    pretrial custody, resulting in a total sentence of  70 months.

[2]

The appellant appeals sentence only.

[3]

The facts are summarized in the opening three paragraphs
    of the trial judges reasons for judgment. We need not repeat them here.

[4]

The victim was understandably terrorized by the
    appellants conduct. The trial judge emphasized this, quite properly, in his
    reasons for sentence, noting, in particular, that the evidence demonstrated
    that the victim reasonably believed that she was about to die.

[5]

This was clearly a very serious case of domestic violence.
    There was some history of abusive conduct toward the victim by the appellant
    during their relationship. The crimes also involved a loaded, lethal weapon used
    in a manner that could only be designed to maximize the terror and trauma
    suffered by the victim. Sadly, the facts of this case resemble the facts of
    many domestic homicides. The trial judge correctly observed, at para. 10:

General deterrence, specific deterrence and denunciation are
    the most important factors on sentence along with the protection of the victim
    and her children. The rehabilitation of Mr. Reesor is also an objective of the
    sentence, but given the circumstances of these offences I find it must play a
    lesser role.

[6]

The trial judge also identified the aggravating and
    mitigating factors. While the appellant takes issue with the trial judges description
    of certain aggravating factors, those complaints are primarily semantic. We do
    agree, however, that the trial judge may have overreached, to some degree, in
    describing the sawing off of the shotgun as showing prior planning in respect
    of the offences committed here. The evidence does not indicate when the shotgun
    was sawed off. The evidence did, however, demonstrate some element of planning
    in respect of the sawed-off shotgun in the sense that the appellant chose to
    take a particularly lethal weapon with him to the confrontation.

[7]

The appellant correctly draws the courts
    attention to the restraint principle. The appellant has never been to jail and
    counsel submits that a lengthy penitentiary term is unnecessary and
    inconsistent with the restraint principle.

[8]

The principle of restraint, like all principles of
    sentencing, operates in conjunction with other principles that often pull in a
    different direction. For offences like this, particularly committed in the
    context of domestic violence, the restraint principle must, as the trial judge
    noted, yield, to a large degree, to concerns associated with deterrence,
    denunciation and protection of the victim. A significant penitentiary sentence
    was necessary in this case. Indeed, the appellant acknowledges as much,
    conceding that a five-year sentence would have been appropriate.

[9]

We cannot say that this sentence was clearly excessive
    or out of line with the relevant jurisprudence. It was not demonstrably unfit.
    We would not interfere with the total sentence imposed.

[10]

While we reject the arguments advanced by the appellant
    with respect to the totality of the sentence imposed, we correct three
    technical errors in the sentence. These errors are acknowledged by both counsel
    and have no effect in the overall jail term imposed.

[11]

First, having regard to
R. v.

Boudreault
, 2018 SCC 58, the victim fine surcharge must be set aside. Second,
    the sentence of 36 months concurrent on the mischief charge exceeds the maximum
    sentence allowable for that offence of 24 months. Accordingly, a 24-month
    concurrent sentence is substituted. Third, the trial judge erred in imposing a
    concurrent sentence for count 11, a charge of using a firearm while committing
    an indictable offence. That charge requires a consecutive sentence. That
    sentence will be reduced to the statutory minimum of 12 months and made
    consecutive to the sentence imposed on count 1, the charge of assault with a
    weapon. The sentence on count 1 is reduced from 70 months to 58 months. In the
    end, there is no net effect on the total sentence imposed.

[12]

Accordingly, leave to appeal sentence is granted and
    the appeal is allowed to the extent of correcting the three errors acknowledged
    by both counsel.

Alexandra Hoy
    A.C.J.O.

Doherty J.A.

B. Zarnett J.A.


